

SECOND AMENDMENT TO
LOAN AND SECURITY AGREEMENT


This Second Amendment to Loan and Security Agreement (this “Amendment”) is
entered into this 1st day of July, 2020, by and between Silicon Valley Bank
(“Bank”), and Tenable, Inc., a Delaware corporation (“Borrower”).


RECITALS


A.Bank and Borrower have entered into that certain Loan and Security Agreement
dated as of May 4, 2017 (as amended by that certain First Amendment to Loan and
Security Agreement dated as of April 22, 2020 and as the same may be further
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Loan Agreement”).


B.Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.


C.Borrower has requested that Bank amend the Loan Agreement to make certain
revisions to the Loan Agreement as more fully set forth herein.


D.Bank has agreed to so amend certain provisions of the Loan Agreement, but only
to the extent, in accordance with the terms, subject to the conditions and in
reliance upon the representations and warranties set forth below.


AGREEMENT


NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:


1.    Definitions. Capitalized terms used but not defined in this Amendment
shall have the meanings given to them in the Loan Agreement.


2.
Amendments to Loan Agreement.

2.1
[Reserved].



2.2
Section 13 (Definitions).



(a)    The definition of “Permitted Indebtedness” is hereby amended by
renumbering clause (l) where it appears therein as clause (m) and inserting a
new clause (l) as follows:


“(l) unsecured Indebtedness incurred in respect of merchant services, business
credit cards and other cash management services with American Express Travel
Related Services Company, Inc. in an aggregate amount, for all such Indebtedness
pursuant to this clause (l) taken together, not to exceed $2,500,000;”






--------------------------------------------------------------------------------





(b)    The definition of “Revolving Line Maturity Date” is hereby amended and
restated by replacing the date “July 3, 2020” set forth therein with the date
“August 3, 2020” where such date appears therein.


3.
Limitation of Amendments.



3.1    The amendments set forth in Section 2, above, are effective for the
purposes set forth herein and shall be limited precisely as written and shall
not be deemed to (a) be a consent to any amendment, waiver or modification of
any other term or condition of any Loan Document, or (b) otherwise prejudice any
right or remedy which Bank may now have or may have in the future under or in
connection with any Loan Document.


3.2    This Amendment shall be construed in connection with and as part of the
Loan Documents and all terms, conditions, representations, warranties, covenants
and agreements set forth in the Loan Documents, except as herein amended, are
hereby ratified and confirmed and shall remain in full force and effect.


4.    Representations and Warranties. To induce Bank to enter into this
Amendment, Borrower hereby represents and warrants to Bank as follows:


4.1    Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;


4.2    Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;


4.3    Except for (i) the Certificate of Amendment to Second Amended and
Restated Certificate of Incorporation, filed with the Secretary of State of the
State of Delaware on August 10, 2017 and (ii) the resignation of John C.
Huffard, Jr., the organizational documents and incumbency signatures of Borrower
delivered to Bank on the Effective Date remain true, accurate and complete and
have not been amended, supplemented or restated and are and continue to be in
full force and effect;


4.4    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;


4.5    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not and will not contravene (a) any law or regulation
binding on or affecting Borrower, (b) any contractual restriction with a Person
binding on Borrower, (c) any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Borrower, or (d) the organizational documents of Borrower;



4.6    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on Borrower, except as already has been obtained or made; and


4.7    This Amendment has been duly executed and delivered by Borrower and is
the binding obligation of Borrower, enforceable against Borrower in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.


5.    Integration. This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.


6.    Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.


7.    Effectiveness. This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto and (b)
Borrower’s payment of Bank’s legal fees and expenses incurred in connection with
this Amendment.


[Signature page follows.]






--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.


BANK
BORROWER


Silicon Valley Bank




By:  /s/ Will Deevy                           
Name: Will Deevy                            
Title:   Director                                  


Tenable, Inc.




By:   /s/ Steve Vintz                           
Name: Steve Vintz                             
Title:  Chief Financial Officer            





